Title: Thomas Jefferson to John F. Oliveira Fernandes , 24 January 1816
From: Jefferson, Thomas
To: Oliveira Fernandes, John Francisco


          
            Dear Sir
             Monticello Jan. 24. 16.
          
          I this moment receive your favor of the 15th and have but another left to get this into the mail of the neighboring village before it’s departure, so as to be with you within the time of grace given me by your letter. I thank you for thinking of me on the receipt of your Teneriffe, which tho of a place whose wines are not generally of high estimation, yet I know there are some crops of it of excellent quality. you mention that yours is sound, unbrandied, and old. the two first of these qualities are indispensable, and the last a high recommendation. I will therefore gladly take a quarter cask & request you to send it to Richmond to the care of Gibson & Jefferson, but either in a double cask or box, to prevent watering by the rascally boatmen of our river. be pleased to send me a note of the cost which shall be remitted you by a draught on the same gentlemen.
          I am much indebted to you for the Port you have been so kind as to spare me. if it were at Richmond on the 22d it will be here in a few days by a boat which would call for it then. I am in daily expectation of light wines (which I mostly use myself) from France and Italy, for which I wrote some time ago, and hope not again to be left entirely without as lately. and yet I think it better to be without than to by buy the poisonous breweries of our ordinary wine-sellers. Accept the assurance of my great esteem & respect.
          Th: Jefferson
        